Matter of Alexei S. v Michael M. (2015 NY Slip Op 07446)





Matter of Alexei S. v Michael M.


2015 NY Slip Op 07446


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Tom, J.P., Acosta, Richter, Kapnick, JJ.


15861

[*1] In re Alexei S., Petitioner-Appellant, —
vMichael M., Respondent-Respondent.


Steven N. Feinman, White Plains, for appellant.

Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about March 19, 2014, which, after a fact-finding hearing, dismissed the petition for an order of protection and vacated a temporary order of protection, unanimously affirmed, without costs.
The court properly determined that petitioner failed to establish by a preponderance of the evidence that respondent committed the family offenses alleged in the petition (see Family Ct Act § 832). Although the parties each provided different accounts of the event that transpired on the date in question, the court resolved the conflicting testimony in favor of respondent, and there is no basis to disturb the court's credibility determinations (see Matter of Everett C. v Oneida P., 61 AD3d 459 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2015
CLERK